EXHIBIT 10.63

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
March 30, 2004, is by and among Spherion Corporation, as borrower (the
“Borrower”), each subsidiary of the Borrower party to the Guaranty Agreement (as
defined below), each of the Lenders signatory hereto (the “Lenders”) and Bank of
America, N.A., as agent for the Lenders (in such capacity, the “Agent”). 
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned such term in the Credit Agreement (as defined below).

 

RECITALS:

 

A.                                   The Borrower, the Lenders and the Agent are
parties to that certain Credit Agreement, dated as of July 24, 2003 (as amended
to the date hereof, the “Credit Agreement” and as amended by and together with
this Second Amendment, and as hereinafter amended, modified, supplemented,
extended or restated from time to time, the “Amended Agreement”).

 

B.                                     The Guarantors and the Agent are parties
to that certain Guaranty Agreement, dated as of July 24, 2003 (as amended to the
date hereof, the “Guaranty Agreement”).

 

C.                                     The parties hereto have agreed to amend
the Credit Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

 

SECTION 1.01                                      Amendments to Credit
Agreement.

 

(a)                                  Amendment to Section 3.5.  Section 3.5(b)
of the Credit Agreement is hereby deleted in its entirety and the following is
hereby substituted in lieu thereof:

 

(b)                                 Repayments from proceeds of any asset
disposition shall be applied as follows:  first, to accrued interest with
respect to the Revolving Loans, second, to pay the principal of the Revolving
Loans, third, to cash collateralize outstanding Letters of Credit, fourth, to
Obligations in respect of the Canadian Facility Guaranty, fifth, to repay any
other outstanding Obligations, and sixth, to the Borrower or otherwise as
directed by a court of competent jurisdiction.

 

(b)                                 Amendments to Section 3.8.  (i) The second
sentence of Section 3.8 of the Credit Agreement is hereby amended by (A)
deleting the word “seventh” and inserting the word “eighth” in lieu thereof, (B)
adding the following clause immediately before the clause now beginning “and
eighth”:

 

--------------------------------------------------------------------------------


 

seventh, to the payment of Obligations in respect of the Canadian Facility
Guaranty;

 

(ii)                                  The second sentence of Section 3.8 of the
Credit Agreement is further amended by deleting clause (i) to the proviso
therein in its entirety and substituting the following in lieu thereof:

 

(i) if any Lender (or its Affiliate) other than the Bank (or its Affiliates)
provides Hedge Agreements to a Credit Party, such Lender shall report to the
Agent the current exposure of the Credit Parties to such Lender under such Hedge
Agreement (and any increase in such exposure since the last report) on a monthly
basis (or less frequently as may be agreed by the Administrative Agent in
writing from time to time) and whenever requested by the Agent, and

 

(c)                                  Amendments to Section 7.12.  Section 7.12
of the Credit Agreement is hereby amended by (i) deleting the “and” at the end
of clause (d) thereof, (ii) deleting the period at the end of clause (e) thereof
and adding “; and” in lieu thereof and (iii) adding the following clause (f)
immediately after clause (e) thereof:

 

(f) the Canadian Facility Guaranty.

 

(d)                                 Amendments to Section 9.1.

 

(i)                                     Section 9.1 of the Credit Agreement is
hereby amended by deleting clause (q) in its entirety and the following is
hereby substituted in lieu thereof:

 

(q) any failure by the Borrower to make any payment pursuant to the Canadian
Facility Guaranty within five (5) Business Days of the demand therefor; or

 

(r) any event not described in clauses (a) through (q) above has occurred and is
continuing which has had or would have a Material Adverse Effect.

 

(e)                                  Amendment to Section 9.2. 
Section 9.2(a)(B) of the Credit Agreement is hereby amended by adding the
parenthetical “(other than Obligations arising under the Canadian Facility
Guaranty)” immediately after the word “Obligations” in the first line thereof.

 

(f)                                    Amendment to Section 12.17.  The last
sentence of Section 12.17 of the Credit Agreement is hereby amended by inserting
the phrase “Canadian Facility Guaranty” between the words “Hedge Agreements,”
and “Bank Products” in the second line thereof.

 

2

--------------------------------------------------------------------------------


 

(g)                                 Amendments to Annex A to the Credit
Agreement.

 

(i)                                     The following definitions are hereby
added to Annex A to the Credit Agreement in appropriate alphabetical order:

 

“Canadian Facility Guaranty” means the Guaranty Agreement, dated as of March 30,
2004 by the Borrower in favor of Bank of America, N.A., in respect of the Cdn
$13,000,000 credit facility provided to Spherion Canada by Bank of America, N.A.

 

“Canadian Loan Agreement” means the Loan Agreement, dated as of March 30, 2004
between Spherion Canada, as borrower, Bank of America, N.A. (acting through its
Canada branch), as a lender and as agent and the subsidiary guarantors party
thereto.

 

“Spherion Canada” means 6063721 Canada, Inc., a Canadian corporation and
wholly-owned subsidiary of the Borrower.

 

(ii)                                  The definition of “Loan Documents” set
forth in Annex A to the Credit Agreement is hereby amended by adding at the end
thereof, the following:

 

; provided, however, Loan Documents shall not include the Canadian Facility
Guaranty or any document giving rise to any obligation thereunder.

 

(iii)                               The second sentence of the definition of
“Obligations” set forth in Annex A to the Credit Agreement is hereby amended by
(A) deleting the “and” at the end of clause (a) thereof and adding a comma in
lieu thereof, (B) deleting the period at the end of clause (b) thereof and
adding “and” in lieu thereof and (C) adding the following clause (c) immediately
after clause (b) thereof:

 

(c) all debts, liabilities and obligations now or hereafter arising from or in
connection with the Canadian Facility Guaranty; provided, however, such debts,
liabilities and obligations shall be considered Obligations hereunder only for
purposes of enforcement, security and collection and the amount of all such
Obligations under this clause (c) shall be determined solely by reference to the
Canadian Loan Agreement and all documents related thereto.

 

(iv)                              The definition of “Permitted Intercompany
Advances” set forth in Annex A to the Credit Agreement is hereby amended by (A)
deleting the period at the end of clause (b) thereof and adding “or” in lieu
thereof and (B) adding the following clause (c) immediately after clause (b)
thereof:

 

3

--------------------------------------------------------------------------------


 

(c) to fund payments made in respect of the Canadian Facility Guaranty.

 

SECTION 1.02                                      Representations and
Warranties.  The Borrower hereby represents and warrants to each Lender and the
Agent, on the Second Amendment Effective Date (as hereinafter defined), as
follows:

 

(a)                                  After giving effect to this amendment, the
representations and warranties set forth in Article 6 of the Credit Agreement,
in each other Loan Document and in the Canadian Facility Guaranty, are true and
correct in all material respects on and as of the date hereof and on and as of
the Second Amendment Effective Date with the same effect as if made on and as of
the date hereof or the Second Amendment Effective Date, as the case may be,
except to the extent such representations and warranties expressly relate solely
to an early date.

 

(b)                                 Each of the Borrower and the other Credit
Parties is in compliance with all terms and conditions of the Credit Agreement
and the other Loan Documents on its part to be observed and performed and no
Default or Event of Default has occurred and is continuing.

 

(c)                                  The execution, delivery and performance by
the Borrower and each other Credit Party of this Second Amendment has been duly
authorized by the Borrower and each other Credit Party, as applicable and there
is no action pending or any judgment, order or decree in effect which is likely
to restrain, prevent or impose materially adverse conditions upon the
performance by the Borrower or any other Credit Party of its obligations under
the Credit Agreement, the other Loan Documents or the Canadian Facility
Guaranty.

 

(d)                                 This Second Amendment constitutes the legal,
valid and binding obligation of each Credit Party, enforceable against each such
Credit Party in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights or by the effect of general equitable principles.

 

(e)                                  The execution, delivery and performance by
the Borrower and each other Credit Party of this Second Amendment do not and
will not conflict with, or constitute a violation or breach of, or result in the
imposition of any Lien upon the property of each Credit Party or any of its
Subsidiaries, by reason of the terms of (i) any contract, mortgage, lease,
agreement, indenture, or instrument to which the Borrower is a party or which is
binding upon it, (ii) any Requirement of Law applicable to any Credit Party or
any of its Subsidiaries, or (iii) the certificate or articles of incorporation
or by-laws or the limited liability company or limited partnership agreement of
any Credit Party or any of its Subsidiaries.

 

SECTION 1.03                                      Effectiveness.  This Second
Amendment shall become effective only upon satisfaction of the following
conditions precedent (the first date upon

 

4

--------------------------------------------------------------------------------


 

which each such condition has been satisfied being herein called the “Second
Amendment Effective Date”):

 

(a)                                  The Agent shall have received duly executed
counterparts of this Second Amendment which, when taken together, bear the
authorized signatures of the Borrower, the Guarantors, the Agent and the
Majority Lenders.

 

(b)                                 The Agent and the Required Lenders shall be
satisfied that the representations and warranties set forth in Section 1.02 of
this Second Amendment are true and correct on and as of the Second Amendment
Effective Date and that no Default or Event of Default has occurred and is
continuing on and as of the Second Amendment Effective Date.

 

(c)                                  The Agent shall have received all fees and
expenses to be paid by the Borrower pursuant to Section 1.04 of this Second
Amendment.

 

(d)                                 The Agent shall have received such other
documents, legal opinions, instruments and certificates relating to this Second
Amendment as it shall reasonably request and such other documents, legal
opinions, instruments and certificates that shall be reasonably satisfactory in
form and substance to the Agent and the Required Lenders.  All corporate
proceedings taken or to be taken in connection with this Second Amendment and
documents incidental thereto whether or not referred to herein shall be
reasonably satisfactory in form and substance to the Agent and the Required
Lenders.

 

SECTION 1.04                                      Expenses.  The Borrower shall
pay all reasonable out-of-pocket expenses incurred by Agent in connection with
the preparation, negotiation, execution and delivery of this Second Amendment,
including, but not limited to, the reasonable fees and disbursements of counsel
to the Agent.

 

SECTION 1.05                                      Cross-References.  References
in this Second Amendment to any Section are, unless otherwise specified, to such
Section of this Second Amendment.

 

SECTION 1.06                                      Instrument Pursuant to Credit
Agreement.  This Second Amendment is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
of the Credit Agreement.

 

SECTION 1.07                                      Further Acts.  Each of the
parties to this Second Amendment agrees that at any time and from time to time
upon the written request of any other party, it will execute and deliver such
further documents and do such further acts and things as such other party may
reasonably request in order to effect the purposes of this Second Amendment.

 

5

--------------------------------------------------------------------------------


 

SECTION 1.08                                      Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial.

 

(a)                                  THIS SECOND AMENDMENT SHALL BE INTERPRETED
AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK; PROVIDED THAT THE AGENT AND THE
LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS SECOND AMENDMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS SECOND AMENDMENT, EACH OF THE
BORROWER, EACH OTHER CREDIT PARTY, THE AGENT AND THE LENDERS CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  EACH OF THE BORROWER, EACH OTHER CREDIT PARTY, THE AGENT AND THE
LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS SECOND AMENDMENT OR ANY DOCUMENT RELATED HERETO. 
NOTWITHSTANDING THE FOREGOING:  (1) THE AGENT AND THE LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ANY OTHER CREDIT
PARTY OR THEIR RESPECTIVE PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THE
AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE
COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF THE PARTIES
HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE
THOSE JURISDICTIONS.

 

(c)                                  THE BORROWER AND EACH OTHER CREDIT PARTY
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT
REQUESTED) DIRECTED TO THE BORROWER AT ITS ADDRESS SET FORTH IN SECTION 13.8 OF
THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
(5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE
PREPAID.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE
LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

 

(d)                                 THE BORROWER, EACH OTHER CREDIT PARTY, THE
LENDERS AND THE AGENT EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED
TO THIS SECOND AMENDMENT, THE

 

6

--------------------------------------------------------------------------------


 

OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  THE
BORROWER, EACH OTHER CREDIT PARTY, THE LENDERS AND THE AGENT EACH AGREE THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. 
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS SECOND AMENDMENT OR THE OTHER
LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

SECTION 1.09                                      Counterparts.  This Second
Amendment may be executed in any number of counterparts and by the different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.

 

SECTION 1.10                                      Severability.  In case any
provision in or obligation under this Second Amendment or the other Loan
Documents shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

SECTION 1.11                                      Benefit of Agreement.  This
Second Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided that the Borrower may not assign or transfer any of its interest
hereunder without the prior written consent of the Lenders.

 

SECTION 1.12                                      Integration.  This Second
Amendment represents the agreement of the Borrower, the Guarantors, the Agent
and each of the Lenders signatory hereto with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

SECTION 1.13                                      Confirmation.  Except as
expressly amended by the terms hereof, all of the terms of the Credit Agreement
and the other Loan Documents shall continue in full force and effect and are
hereby ratified and confirmed in all respects.  Each Guarantor ratifies and
confirms the Facility Guaranty as in full force and effect after giving effect
to this Second Amendment.

 

7

--------------------------------------------------------------------------------


 

SECTION 1.14                                      Loan Documents.  Except as
expressly set forth herein, the amendments provided herein shall not by
implication or otherwise limit, constitute a waiver of, or otherwise affect the
rights and remedies of the Lenders or the Agent under the Amended Agreement or
any other Loan Document, nor shall they constitute a waiver of any Event of
Default, nor shall they alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Amended
Agreement or any other Loan Document.  Each of the amendments provided herein
shall apply and be effective only with respect to the provisions of the Amended
Agreement specifically referred to by such amendments.  Except as expressly
amended herein, the Amended Agreement and the other Loan Documents shall
continue in full force and effect in accordance with the provisions thereof.  As
used in the Amended Agreement, the terms “Agreement”, “herein”, “hereinafter”,
“hereunder”, “hereto” and words of similar import shall mean, from and after the
date hereof, the Amended Agreement.

 

[Signature Pages to Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to be duly executed and delivered as of the date first above
written.

 

 

BORROWER AND GUARANTORS:

 

 

 

 

 

 

SPHERION CORPORATION

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Senior Vice President and CFO

 

 

 

 

 

SPHERION ASSESSMENT INC.

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

 

 

 

 

SPHERION ATLANTIC ENTERPRISES LLC

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

 

 

 

 

SPHERION ATLANTIC RESOURCES LLC

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

 

 

 

 

SPHERION ATLANTIC WORKFORCE
LLC

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

 

 

 

 

SPHERION (EUROPE) INC.

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

9

--------------------------------------------------------------------------------


 

 

SPHERION FINANCIAL
CORPORATION

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

 

 

 

 

SPHERION PACIFIC ENTERPRISES
LLC

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

 

 

 

 

SPHERION PACIFIC RESOURCES
LLC

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

 

 

 

 

SPHERION PACIFIC WORKFORCE
LLC

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

 

 

 

 

SPHERION U.S. INC.

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

 

 

 

 

NORCROSS TELESERVICES L.P.

 

By: Norcross Holdings, LLC, its general partner

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

10

--------------------------------------------------------------------------------


 

 

NORRELL CORPORATION

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

 

 

 

 

NORRELL TEMPORARY SERVICES,
INC.

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

 

 

 

 

NORRELL RESOURCES
CORPORATION

 

 

 

By:

/s/ Mark W. Smith

 

 

Name: Mark W. Smith

 

Title: Vice President

 

 

 

 

 

ADMINISTRATIVE AGENT AND
COLLATERAL AGENT:

 

 

 

BANK OF AMERICA, N.A., as the Agent

 

 

 

By:

/s/ Mark Herdman

 

 

Name: Mark Herdman

 

Title: Vice President

 

 

 

 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Mark Herdman

 

 

Name: Mark Herdman

 

Title: Vice President

 

 

 

 

 

JP MORGAN CHASE BANK

 

 

 

By:

/s/ Dale A. Pensgen

 

 

Name: Dale A. Pensgen

 

Title: Vice President

 

11

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/ BUSINESS CREDIT,
INC.

 

 

 

By:

/s/ Arthur R. Cordwell Jr.

 

 

Name: Arthur R. Cordwell Jr.

 

Title: Vice President

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC.

 

 

 

By:

/s/ Jimmy Scwartz

 

 

Name: Jimmy Schwartz

 

Title: Vice President

 

 

 

 

 

WELLS FARGO FOOTHILL, LLC

 

 

 

By:

/s/ Lan Wong

 

 

Name: Lan Wong

 

Title: Vice President

 

 

 

 

 

LASALLE BUSINESS CREDIT, LLC, as
Agent on behalf of Standard Federal Bank
National Association

 

 

 

By:

/s/ Steve Janson

 

 

Name: Steve Janson

 

Title: Vice President

 

12

--------------------------------------------------------------------------------

 